PER CURIAM.
Michael Strebel appeals an order of the circuit court placing him on probation (adju*177dication withheld) for the offense of possession of LSD (lysergic acid diethylamide). § 893.13(l)(f), Fla.Stat. (1989). We reverse.
The sole issue on appeal concerns the stop and subsequent search during which the LSD was discovered. Strebel was one of three individuals detained after a citizen reported the abandonment of an automobile. This apparently turned out to have been a stolen car.1 Strebel and his companions, who matched the description given by the citizen, were stopped some three blocks from where the car had been left. Each of the three detainees was asked to empty his pockets. One officer then conducted a patdown of Strebel’s clothing, discovering “something like a box” inside a jacket pocket. He asked Strebel what he had inside his pocket; Stre-bel first said “nothing,” then indicated it was “a box of matches.” Strebel produced the box, which was partially open. Inside was the LSD, which the officer recognized from “hav[ing] seen it in training school.”
Although Strebel argues otherwise, we cannot say that the police acted improperly in detaining the three individuals. However, it is less clear .from the record whether any of the officers had a reasonable basis for concluding that Strebel might have been armed. Certainly, any- such suspicion should have been dispelled after the patdown. By persisting, the officers exceeded their authority under Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), and related cases. See, e.g., Walker v. State, 514 So.2d 1149 (Fla. 2d DCA 1987). Thus we must agree that the trial court erred in denying Strebel’s motion to suppress the LSD.
Reversed.
DANAHY, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.

. Though Strebel and his companions initially were suspected of having stolen and/or burglarized this automobile, the record before us does not indicate that sufficient evidence existed to have arrested any of them on such charges, or that any arrests were made apart from Strebel’s drug charge.